Citation Nr: 0430059	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, prior to November 6, 1995.

2.  Entitlement to an initial evaluation in excess of 60 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, from November 6, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958 and from February 1959 to August 1968.  He also 
had active duty for training in March and April 1987.

By decision dated in August 1995, the Board of Veterans' 
Appeals (Board) granted the veteran's claim of service 
connection for a heart disorder.  In a rating decision dated 
in September 1995, the Regional Office (RO) effectuated the 
Board's decision and granted service connection for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass.  A 30 percent evaluation was 
assigned, effective December 6, 1988.  The veteran filed a 
timely notice of disagreement with the evaluation that was 
assigned.  This case was previously before the Board in June 
1997, and was remanded for additional development of the 
record.  Based on the receipt of additional evidence, the RO, 
by rating action dated in May 1998, increased the evaluation 
assigned the service-connected heart disorder to 60 percent, 
effective November 6, 1995.  The RO indicated that the 
effective date was the date of the veteran's reopened claim.  
The RO also granted a total rating based on individual 
unemployability (TDIU).  In an April 1999 decision, the Board 
again remanded the claim for further development.  In April 
2000, the Board, in pertinent part, denied the veteran's 
claim for an increased rating for his service-connected heart 
disorder.  An earlier effective date for the award of TDIU 
was denied.

The veteran appealed the rating determination to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated December 29, 2000, granted a Joint Motion for 
Remand and to Stay Further Proceedings.  The Court vacated 
that part of the Board's decision that denied the veteran's 
claim for an increased rating for his service-connected heart 
disorder.

By decision dated in August 2001, the Board granted an 
effective date of December 6, 1988 for the rating period on 
appeal, but denied the claim for an initial rating in excess 
of 30 percent for the heart disorder prior to November 6, 
1995, and the claim for an initial rating in excess of 60 
percent, from November 6, 1995.  The veteran again appealed 
this determination to the Court which, by Order dated 
December 17, 2002, vacated the Board's decision as to the 
claim for higher initial ratings.  In July 2003, the Board 
again remanded the claim.  This case is again before the 
Board for appellate consideration.  

In a statement dated in May 2004, the veteran's attorney 
appears to be raising a claim for an earlier effective date 
for an award of a total rating.  By a December 2000 joint 
motion filed with the Court, the parties sought a dismissal 
of any appeal for an earlier effective date for TDIU.  
Consequently, this matter is no longer before the Board.  


FINDINGS OF FACT

1.  Prior to November 6, 1995, the veteran's heart disorder 
was manifested by a murmur, without evidence of severe 
dyspnea on exertion, arrhythmias, elevated hypertension or 
angina.  The veteran was capable of performing more than 
light manual labor.  

2.  From November 6, 1995, till August 17, 1999, the evidence 
shows that the veteran was capable of performing light manual 
labor, but from August 17, 1999, the veteran's heart disorder 
was manifested by cardiac enlargement and dyspnea on 
exertion.  The veteran was prevented from performing more 
than sedentary employment from August 17, 1999.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent prior to November 6, 
1995, for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7000, 
7016, 7017 (as in effect prior to January 12, 1998).

3.  From November 6, 1995, until August 17, 1999, a rating 
greater than 60 percent is not warranted for service-
connected heart disease.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7000, 7016, 7017 (as in 
effect prior to and after January 12, 1998).

3.  A 100 percent rating for service-connected heart disease 
is warranted effective from August 17, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7000, 
7016, 7017 (as in effect prior to and after January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA would attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claim, which information and evidence, if 
any, that he was to provide, and which information and 
evidence, if any, VA would attempt to obtain on his behalf, 
as well as requested that the appellant provide any evidence 
in his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

With regard to the duty to assist, the record contains the 
veteran's private treatment records, reports of VA 
examinations, and information from the Social Security 
Administration.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

In September 1995, following the Board's decision to grant 
service connection for a heart disability, the RO implemented 
this determination and assigned a 30 percent evaluation for 
it, effective from December 6, 1988, and the veteran appealed 
the rating assigned for that disability.  Accordingly, the 
rating period for consideration on appeal extends from 
December 6, 1988.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The pertinent evidence of record consists of a February 1990 
medical statement from R.E.C., M.D., which addresses the 
etiology of the veteran's heart disability, and a March 1990 
medical statement from W.H.J., M.D., noting that he had 
treated the veteran since 1976 for hypertension which had 
remained under good control with medication.  W.H.J. also 
stated that prior to the veteran's June 1987 military annual 
examination, no arrhythmias or murmurs were present.  He 
noted that the veteran was currently under treatment for 
hypertensive cardiovascular disease and was being monitored 
for any possibility of extension of his dissection of the 
aorta- but that he was stable.  (The veteran had undergone 
the dissection, aortic valve replacement and coronary artery 
grafting in November 1987.)

The record also contains a transcript of the veteran's 
hearing held before the RO in March 1990, a newspaper 
article, a July 1991 medical statement from D.H.D., M.D., a 
medical statement dated in August 1991 from C.F.M., M.D., an 
affidavit from the veteran's supervisor in charge of the 
reserve center construction, and a document from the United 
States Army Infantry School, all of which reference the 
etiology of the veteran's acute aortic dissection.

Private medical reports from W.H.J., M.D., dated from 1979 to 
1991 show continued treatment for the heart disability.  The 
clinical entries generally show that on examination no 
evidence of edema or arrhythmia was detected and the 
veteran's lungs were clear to percussion and auscultation.  
Medication included Lasix.  

Records from the Social Security Administration note that the 
veteran received disability benefits due to his heart 
disorder.  Included within the records is a July 1991 Report 
of Contact noting that the veteran's employment had ended in 
December 1990 because his job was abolished along with the 
rest of his department, and a July 1991 medical statement 
from D.H.D., M.D., of the Omaha Family Practice Clinic, 
stating that the veteran was hypertensive, which was 
controlled by medication but stable, and that the veteran 
could work although the work would have to be sedentary.  
Medical statements from W.H.J., M.D., dated in July 1991 and 
September 1991, maintaining that the veteran might be capable 
of working in some type of sedentary occupation where no 
stress either emotionally or physically was involved are also 
of record.  

Medical statements dated in January 1992 and February 1992 
from D.D.Z., M.D., are also included in the SSA records.  In 
the January 1992 statement, D.D.Z., a Regional Medical 
Consultant and Internist, maintains that, based upon the 
veteran's objective signs and symptoms, he did not have 
angina, congestive heart failure, pain that could be 
construed to be related to any further dissection of his 
thoracic aorta, or evidence of claudication.  The veteran was 
fully capable of all levels of light work activity.  He 
completed his own yard work, household activities, and 
grocery shopping.  He also went to sporting events.  The 
veteran stopped working in December 1990 because his job 
ceased.  D.D.Z. maintained that the opinions of W.H.J., who 
was a surgeon, not a cardiologist, were not substantiated by 
objective documentation.  In February 1992, D.D.Z. 
essentially confirmed statements made in the January 1992 
letter, and S.G.C., M.D., a Regional Medical Consultant and 
Internist, added that the veteran did not have a significant 
disability.  His disability instead posed a significant risk.  

Private medical reports from the Heart Institute dated from 
1987 to 1993 document continued treatment.  In December 1989 
examination of the chest was clear and the heart revealed a 
systolic murmur with no aortic insufficiency.  The diagnoses 
were status post aortic valve replacement, aortic root 
replacement, and hypertension.  The reports also show that in 
November 1991 the veteran received treatment for occasional 
chest pains and pulling pains of the right chest with 
radiation to the right shoulder.  At that time, physical 
examination revealed that the chest was clear and the heart 
had crisp atrioventricular sounds.  No aortic insufficiency 
was noted.  The diagnoses remained the same.  In January 
1993, the veteran reported only rare, mild shortness of 
breath with exertion.  He stated that he paced himself and 
felt well.  He denied symptoms of angina, palpitations, 
syncope or near-syncope, or congestive heart failure 
symptoms.  It was reported that blood pressure readings were 
a bit high.  Physical examination showed that the aortic 
valve was crisp; the carotid upstrokes were fine; the 
systolic murmur was noted throughout the valve; and there was 
no aortic insufficiency.  A review of an echocardiogram 
revealed left ventricular hypertrophy.  The veteran's 
clinical diagnoses remained the same.  

Of record also is a June 1995 independent medical opinion by 
J.B.K., M.D., which references the etiology of the veteran's 
heart disability.

A medical report from the Immanuel Medical Center shows that 
the veteran was admitted in November 1995 for an unrelated 
disability.  However, it was noted that a treadmill test was 
conducted and that the veteran showed very poor exercise 
tolerance without evidence of ischemia and global muscular 
ventricular hypertrophy on the stress echocardiogram.  It was 
reported that the veteran had mild chest pain but no other 
acute problems were noted and a history compatible with 
transient ischemic attack was not provided.  Examination of 
the heart showed a heart valve in place with a typical click 
present.  No significant murmurs were detected, although it 
was noted that these were difficult to auscultate.  Findings 
were otherwise negative.  The impressions included St. Jude 
heart replacement valve in place, and need for therapy for 
chronic coagulation and chronic hypertension.  Attached was 
the veteran's November 1995 Stress Echo report showing marked 
left ventricular hypertrophy, no ischemia, and poor aerobic 
capacity.  

A report of a December 1995 VA general medical examination 
provides that the veteran was currently on several 
medications.  He denied any history of congestive heart 
failure or any arrhythmias.  He did report difficulty with 
standing and walking and said that he had been told not to 
lift more than 20 pounds due to the subsequent aneurysm.  
Blood pressure readings were 145/70, 140/90, 165/70; no other 
pertinent clinical findings were reported.  A chest X-ray 
study revealed that heart size was at the upper limits of 
normal.  The final diagnosis was heart valve prosthesis with 
subsequent development of aneurysmal dissection in the chest 
and lower abdomen by history.

Medical reports from the Alegent Health/Immanuel Clinic dated 
from 1994 to 1997 show continued treatment for symptoms 
associated with the heart disability.  A 1997 written 
notation documents that the veteran was doing well.

The veteran was provided a VA heart and hypertension 
examination in November 1997.  At that time, the veteran 
complained of chest pain and dyspnea not precipitated by 
exertion.  He said that he became dyspneic after finishing 
half the yard work, but denied a typical history of angina 
pectoris, paroxysmal nocturnal dyspnea, ankle edema, 
dizziness or palpitations, claudication, and visual or speech 
disturbance.  On cardiovascular examination, the point of 
maximal impulse was the sixth intercostal space, slightly 
outside the medioclavicular line.  It was reported that S1 
was normal, aortic valve clicks were noted, S2 was normal, 
and no gallop or murmur was noted.  Jugular venous pressure 
was not elevated, both carotids were equal, and no carotid 
bruit or ankle edema was detected.  Echocardiogram results 
included an ejection fraction of 60 percent and concentric 
left ventricular hypertrophy.  The diagnoses included the 
following:  well-controlled essential hypertension; left 
ventricular enlargement secondary to essential hypertension; 
status post repair of aortic valve in the ascending aorta 
using aortic valve composite graft, 25 mm St. Jude wall 
replacement status post replacement coronary arteries.

In an addendum, the examiner noted that the veteran's blood 
pressure was fairly well controlled and that there was no 
evidence of any cardiac arrhythmia.  It was opined that the 
veteran's dyspnea did not appear to be cardiac in origin as 
he had a normal ejection fraction of 60 percent.  The 
examiner noted the veteran did have an enlarged heart, 
confirmed by electrocardiogram and echocardiographic studies, 
secondary to essential hypertension because it was concentric 
hypertrophy on echocardiogram.  The veteran's aortic valve 
was characterized as functioning normally.

Regarding the veteran's ability to work, it was clinically 
opined he could only be involved in light-duty work and was 
not able to lift more than 15-20 pounds because of his 
history of aortic dissection.  It was additionally noted his 
restrictions would involve not performing any jobs which 
could cause trauma or a tendency to bleed, due to his 
Coumadin therapy.  In summary, the examiner did not believe 
that the veteran was able to be involved in any job which 
involved real physical exertion, heavy weight-lifting, or a 
tendency toward trauma such as climbing up on a roof or any 
heights which might predispose him to fall and bleed because 
of his Coumadin therapy.

In March 1998, a VA examiner provided an addendum regarding a 
treadmill test performed earlier that month for functional 
cardiac evaluation.  It was noted that test could not be 
completed because the veteran developed an elevated blood 
pressure.  In view of his history of aortic dissection, the 
treadmill test was discontinued after four minutes.  The 
examiner stated that the veteran should have limitations in 
terms of his strenuous physical activity because of his 
previous history of aortic dissection secondary to trauma.  
It was opined that even if the veteran had completed the 
treadmill test successfully, his physical activity still 
would have to be limited in order to prevent any further 
damage to the aorta upon strenuous physical activity.  The 
examiner also reported that the veteran had no history of 
angina, syncope or congestive heart failure, and had 
experienced no episodes of congestive failure in the last 
year.

The veteran was provided another VA examination on August 17, 
1999.  The veteran had no history of exertional dyspnea, 
paroxysmal nocturnal dyspnea, angina, dizziness, or syncope 
since he was last seen by the examiner in November 1997.  It 
was recited that, clinically, there had been no evidence of 
left ventricular dysfunction symptoms in November 1997.  His 
ejection fraction on previous echocardiogram in November 1997 
was noted to have been over 60 percent and it was opined his 
clinical status had not changed since that time.  It was 
noted the veteran's functional class was difficult to 
determine by treadmill because on treadmill he developed 
hypertension and usually stopped the treadmill after 4 to 5 
minutes.  On physical examination, blood pressure reading was 
160/100.  A point of maximal impulse at the sixth intercostal 
space outside the midclavicular line with a peak suggestive 
of left ventricular hypertrophy was noted.  Both heart sounds 
were normal; the aortic valve clicks were noted, grade 1-2/6 
short systolic ejection murmur at the bases secondary to flow 
murmur; and the jugular venous pressure was not elevated.  
Additionally, no carotid bruits, ankle edema, or calf 
tenderness was detected.  The examiner found no evidence of 
congestive heart failure.

The assessment was that the veteran's cardiac status was 
fairly stable, with no evidence of congestive heart failure 
secondary to hypertensive heart disease.  It was noted the 
veteran recently had had a computed tomography scan of the 
chest done by his private physician for follow up of aortic 
dissection and there had been no evidence of any dilation of 
the ascending aorta.  In regards to the veteran's capacity to 
work, the examiner opined the veteran's present cardiac 
disability did not prevent him from doing any type of 
sedentary work.

The veteran was again afforded a VA examination of the heart 
in December 2003.  The examiner noted that he reviewed the 
claims folder.  He added that the veteran's hypertension had 
been present for many years, and that it had been extremely 
difficult to manage.  He noted that the veteran was on 
multiple combination medications to manage it.  He reported 
that the veteran underwent a treadmill test at the VA in 1998 
and that METs were found to be 4.8, but the testing was 
discontinued because of hypertension.  The veteran had an 
echocardiogram in 1997 at the VA and it showed an ejection 
fraction greater than 60 percent.  The examiner commented 
that the veteran was not a candidate for an exercise 
treadmill test due to his multiple medical problems.  
Currently he estimated the veteran's METs to be between 5 and 
7.  

The veteran related that he cleaned house daily, cleaned the 
windows and could do this type of activity for about ten to 
fifteen minutes, and then he had to stop because of chest 
discomfort and some slight shortness of breath.  He stated 
that he had chest pain about once a month with exertion and 
that he would get occasional shortness of breath with 
exertion about once a month.  He then stopped his activities.  
He asserted that he last worked in December 1990 and was 
doing office work.  He maintained that currently he managed 
his grandchildren two to three days a week and that he did 
his daily chores, but that he did not do anything extensive.  
The examiner stated that the veteran had never had any 
history of congestive heart failure.  The veteran indicated 
that due to the number of medications he took, he felt very 
"blah" after taking them, with some dizziness.  It was 
further noted that over the recent past, he had no visits to 
emergency rooms or his private physician due to angina, chest 
pain or shortness of breath.  

An examination disclosed that blood pressure was 150/90.  The 
veteran's chest was clear.  Heart sounds showed a loud 
systolic murmur, 4/6, and it radiated to the neck.  There was 
a very loud snapping second heart sound that was very typical 
for his valve replacement.  No carotid bruits were noted.  
There was only very minimal trace edema of both ankles, but 
none of it was extensive.  No evidence of congestive heart 
failure was noted.  The diagnoses were aortic valve 
replacement; aortic arch dissection and continuing dissection 
to the iliac arteries; and chronic severe hypertension with 
borderline cardiomegaly.  The examiner concurred with the 
veteran's assessment that he could not do any physical 
employment.  He stated that sedentary work might be possible 
if no strenuous work was involved with the sedentary type 
activity.  He opined that the veteran's current 
cardiovascular condition prohibited even light manual labor 
because his extensive aortic disease would preclude him from 
performing any extensive manual labor, even light manual 
labor.  He further concluded that the veteran was precluded 
from more than sedentary employment because of his extensive 
cardiovascular disease that would prevent him from doing 
anything extensive and strenuous.  

The examiner added that the veteran did not appear to have 
any history typical of coronary occlusion or thrombosis.  He 
could not find any history of a myocardial infarct or 
specific coronary artery disease, occlusion or thrombosis.  
The veteran did not appear to have a history of substantiated 
anginal attacks.  The veteran indicated that about once a 
month, he might get some mild chest discomfort with 
occasional shortness of breath with exertion, but that he had 
not obtained any health care for this for some years.  Thus, 
the examiner noted that these would be unsubstantiated 
angina-type episodes.  With respect to a history of 
substantiated repeated anginal attacks, there was none, other 
than what the veteran told the examiner, and he stated that 
he had about one episode of chest pain and shortness of 
breath per month.  He did not take medication for this.  The 
veteran added that the episode would subside if he sat down 
and rested.  The veteran did not appear to have any findings 
of congestive heart failure.  The examiner stated that 
previous cardiology examinations had mentioned no evidence of 
congestive heart failure and the veteran did not mention any 
symptoms despite the examiner's questions.  The examiner 
further indicated that the veteran appeared to have angina on 
moderate exertion, but this was based on the veteran's 
comments.  The veteran stated that he developed chest 
discomfort and shortness of breath with any activity at home, 
and the examiner observed that this could be consistent with 
angina on moderate exertion.  

The examiner added that the veteran's cardiovascular problems 
interfered with ordinary activity on a mild to moderate 
basis.  He stated that they would preclude physical labor and 
extensive physical activity.  He noted that minimal activity 
was performed on a daily basis as the veteran appeared to be 
somewhat active.  The examiner commented that the veteran 
appeared to be in a somewhat precarious condition because of 
the extensive aortic dissection that had been noted.  He 
added that the veteran did not appear to have any specific 
coronary artery disease, but that he had undergone an aortic 
valve replacement in the past and this would limit extensive 
activities and, most likely, preclude them.  

An addendum to the above examination report reveals that an 
echocardiogram performed at the VA in January 2004 showed an 
ejection fraction of 76%, with left ventricular hypertrophy, 
left and right atrial enlargement and right ventricular 
enlargement.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a heart disorder, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's disability has been evaluated as heart valve 
replacement.  Under 38 C.F.R. § 4.104 (in effect prior to 
January 12, 1998), a 100 percent evaluation is warranted for 
a heart valve replacement (Diagnostic Code 7016) for a period 
of 1 year following surgical procedure.  At the conclusion of 
this 1-year postoperative evaluation period, residual 
disability following a heart valve replacement is evaluated 
as rheumatic heart disease under the provisions of Diagnostic 
Code 7000, with a minimum 30 percent evaluation.  A 100 
percent evaluation for inactive rheumatic heart disease under 
Diagnostic Code 7000 requires clinical and roentgenogram 
confirmation of definite enlargement of the heart; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day; or other definite signs of beginning congestive failure; 
more than sedentary employment is precluded.  A 60 percent 
evaluation under DC 7000 required a definitely enlarged heart 
with severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, and 
preclusion of more than light manual labor.  A 30 percent 
evaluation may be assigned from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely 
enlarged.  Diagnostic Code 7000 (as in effect prior to 
January 12, 1998).

During the pendency of the veteran's appeal, the criteria for 
rating cardiovascular disabilities were revised.  See 62 Fed. 
Reg. 65207-65224 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104 (2002)).  Under the revised criteria for rating 
cardiovascular disorders, a 100 percent rating is to be 
assigned for disability associated with an aortic valve 
replacement, effective for at least a six-month period 
beginning with the date of hospital admission for the valve 
replacement. (See "Note" following 38 C.F.R. § 4.104, 
Diagnostic Code 7016).  

Thereafter, under revised Diagnostic Code 7016, the 
aforementioned temporary 100 percent rating period is 
followed by a 100 percent rating when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  More than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent warrants a 60 percent disability rating. A 30 percent 
evaluation may be assigned with workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  Diagnostic Code 7016.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
2.  

As noted above, service connection for the veteran's heart 
disorder was granted by the Board in August 1995.  When the 
RO implemented this determination, it assigned a 30 percent 
evaluation, effective December 6, 1988.  The veteran filed a 
timely appeal with the rating.  Thus, the veteran's claim for 
an increased rating extends back to the inception of his 
award, and the Board will consider whether a higher rating is 
warranted at any time since December 1988.

The initial question is whether a rating in excess of 30 
percent is warranted prior to November 6, 1995.  The Board 
acknowledges that during the period from December 6, 1988, 
through November 5, 1995, the veteran was hypertensive with a 
systolic murmur and left ventricular hypertrophy.  The 
veteran's heart disability was not productive of a definitely 
enlarged heart with severe dyspnea on exertion, elevation of 
systolic blood pressure, or arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia.

In this regard, the Board notes that W.H.J. reported in 1990 
that the veteran's condition was stable without arrhythmias 
or murmurs.  The medical records from that physician support 
these findings.  In addition, the Board points out that the 
Social Security Administration records in 1991 and 1992 
disclose that the veteran did not have an enlarged heart with 
severe dyspnea on exertion, angina or any arrhythmias.  His 
hypertension was characterized as stable or under good 
control.  Private medical records dated in January 1993 
reveal that the veteran had rare, mild shortness of breath 
with exertion, and he denied any symptoms of angina, 
palpitations, syncope or congestive heart failure.  His blood 
pressure was only a bit high.  There was no evidence of any 
aortic insufficiency.  Similarly, on private hospitalization 
in November 1995, the veteran had no significant murmurs, and 
reported only mild chest pain.  He specifically denied any 
other acute problem.  

The Board further concludes that the veteran was not 
precluded from more than light manual labor.  The Board 
recognizes that there are conflicting medical opinions 
regarding whether the veteran was precluded from performing 
light manual labor or capable of only working in sedentary 
employment.  The Board finds, however, that the medical 
opinions rendered by Drs. D.D.Z. and S.G.C., which posit that 
the veteran was fully capable of all levels of light work 
activity, are of more probative value than the opinions 
rendered by Drs. W.H.J and D.D.D., which maintain that the 
veteran was only capable of working in some type of sedentary 
employment.  

The Board acknowledges that Drs. W.J. and D.D. were the 
veteran's treating physicians during this time frame.  The 
Court has addressed the question of the weight to be accorded 
to medical opinions of the claimant's treating physician.  In 
Guerrieri v. Brown, 4 Vet. App. 467 (1993), the Court 
specifically declined to adopt the "treating physician" rule.  
In Schisler v. Heckler, 787 F.2d. 76, 81 (2nd Cir. 1986), the 
United States Court of Appeals for the Second Circuit 
promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and psychologists for the weight it ascribes to 
the evidence."  Guerrieri, at 472.  In White v. Principi, 
243 F. 3d (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit upheld the determination of 
the Court that failed to adopt the "treating physician" 
rule.  

The Board observes that the opinions of Drs. D.Z. and S.C. 
were based on a review of the relevant evidence then on file, 
to include the medical opinions of Drs. W.J. and D.D., as 
well as pertinent clinical data.  The Board also points out 
that the medical opinion of Dr. W.J. may be given limited 
probative value since his area of expertise is not 
cardiology.  See Black v. Brown, 10 Vet. App. 279 (1997).  
Additionally, in contrast to D.Z. and S.C., neither W.J. nor 
D.D provided a clinical rationale for his conclusions.  Bare 
conclusions, even those made by medical professionals, that 
are not accompanied by a factual predicate in the record, are 
not probative.  See Miller v. West, 11 Vet. App. 345 (1998).  
The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  

Finally, the Board is cognizant of the fact that the veteran 
has been deemed unable to maintain sedentary employment by 
the Social Security Administration.  However, the VA utilizes 
different statutory and regulatory criteria from the Social 
Security Administration, and the VA is not bound by a 
determination of the Social Security Administration.  Since 
equal weight is not accorded to each piece of evidence in the 
record, and every item of evidence does not have the same 
probative value, the Board finds that the probative and 
persuasive evidence in this case establishes that the veteran 
was capable of performing labors beyond what was considered 
"light manual labor" during the period from December 6, 
1988 through November 5, 1995.

The veteran's assertions regarding the severity of his 
disability are less probative than the medical findings of 
record.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 30 percent prior to November 6, 
1995.

The Board will next address whether a rating in excess of 60 
percent is warranted effective from November 6, 1995.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), 
including the rating criteria for evaluating cardiovascular 
disease.  (In this regard, VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. See 
VAOPGCPREC 3-00.)

The Board notes that on VA examination in December 1995, the 
veteran denied any history of congestive heart failure or any 
arrhythmias.  The veteran's heart size was shown to be at the 
upper limits of normal on a chest X-ray study.  Similarly, 
the clinical findings on the November 1997 VA examination of 
the heart do not support a higher rating.  The Board 
acknowledges that the veteran related that he developed 
dyspnea after performing yard work, but he again denied 
angina pectoris, paroxysmal nocturnal dyspnea and ankle 
edema.  It was indicated that his hypertension was well 
controlled.  Although the veteran reported dyspnea on 
exertion, the Board notes that the examiner commented that it 
was not cardiac in nature because of the normal ejection 
fraction of 60 percent.  Moreover, the Board emphasizes that 
the examiner opined that the veteran could perform work 
involving light duty, and was to avoid lifting more than 
fifteen to twenty pounds, strongly suggesting the ability to 
regularly perform light manual labor.  Thus, the evidence of 
record through the November 1997 VA examination fails to 
establish that a rating in excess of 60 percent is warranted 
for the veteran's service-connected heart disorder.

The Board concludes, however, that with resolution of 
reasonable doubt in the veteran's favor, the clinical 
findings recorded on the August 1999 VA cardiology 
examination support a 100 percent rating.  In this regard, 
the Board observes that findings were indicative of left 
ventricular hypertrophy, and a systolic murmur was present.  
The Board believes it is significant that the examiner opined 
that the veteran was able to perform only sedentary work.  
Similarly, following the most recent VA examination of the 
heart, conducted in December 2003, it was reported that the 
veteran was able to perform certain tasks for up to fifteen 
minutes, but that he then developed shortness of breath and 
chest discomfort.  Although there was no evidence of 
congestive heart failure, the examiner commented that the 
veteran's cardiovascular disease precluded him from 
performing even light manual labor.  He stated that sedentary 
work might be possible if no strenuous work was involved.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Given the totality of the evidence in this case, 
including the clinical findings, the Board concludes that the 
evidence is in equipoise, and that a 100 percent evaluation 
is warranted for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, effective from August 17, 1999.  
This is the date of the VA examination that initially 
demonstrated sufficient findings to support the 100 percent 
evaluation.  Since this is the first date that findings 
warranting a higher rating were documented, there is no basis 
for an earlier award of the 100 percent.


ORDER

A rating in excess of 30 percent prior to November 6, 1995, 
for acute dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass is denied.

A rating in excess of 60 percent from November 6, 1995, to 
August 17, 1999, for acute dissection of the ascending aorta 
with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass is denied.

A rating of 100 percent for acute dissection of the ascending 
aorta with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass, effective August 17, 
1999, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



